GOLDTHWAITE, J.-
In the action of the court in receiving the admissions of Burns, there was no error. He was one of the defendants, as well as one of the makers of the note which was the foundation of the action, and which upon its face purported to be the joint contract of the parties whose names were signed to it; and being prima facie the joint contract of all, the admissions of either of the parties who were sued, as to facts connected with the issue, were admissible, at least until the inference arising from the form of the contract was rebutted, and it was shown that the party making the admissions was not jointly interested with the others. But as there was no evidence of this character at the time the testimony objected to was offered, the court could not properly have rejected it.
In relation to the exclusion of the deposition of the witness Rodgers: There can be no doubt, that if Dill, who hired the slaves to Camp, prevented the latter from availing himself of their labor and services during the period of the bailment, it would be a breach of the contract on his part; but if this was done by a third person, without any agency on the part of Dill, although such third person would be liable, Dill could not be held responsible. It can make no difference, in principle, that the negroes were taken by the ward (the owner of the slaves, and the beneficiary of the hire) ; for, in law, the contracts of the guardian are not those of the ward, and cannot be affected by his acts. In this aspect, therefore, it was not only necessary to establish that the act of Goodwin (the ward) contributed to deprive Camp of the services of the slaves, during the period for which he was entitled under his contract, but it was also necessary to connect Dill with the act. The witness, upon this point, states, that Goodwin was in the possession of the property, and had made contracts, under the direction and supervision of his guardian (Dill) before 1849 ; but that in the year 1848 all the slaves were in the possession of Dill, that the two boys were hired out by him on the 27th December, 1848, and that one of them ran-away in the spring of 1849, and wp,s prevented by Goodwin from returning to Camp,, who hired him. Does this evidence furnish a just ground for the inference that Goodwin, in preventing the return of the slave to Camp, acted under the *561direction, or with the assent of Dill ? Does it tend to prove that such was the case ? Conceding that he may have recognized the right of Goodwin to make contracts in relation to his property previously to 1849, this could not be regarded as an authority to break or rescind contracts made by the principal, neither would it warrant any inference of the direction or assent on the part of the principal to violate a contract made by him — an act which involves a tortious breach of duty. The evidence not tending to show any connection of Dill with the act of Goodwin, and .there being no testimony previously offered tending to establish that fact, there was-no error in excluding the deposition.
In relation to the first charge, it is too clear for argument, that if the contracts of hire were distinct and separate, the giving of a note for the aggregate amount agreed to be paid, would not, of itself, be a consolidation of the two contracts, so as to warrant the rescission of both, upon the breach of the one. The charge simply asserted this proposition, and was free from error.
The last charge requested was properly refused, as the evidence established that the slaves were hired separately, to the highest bidder. This being the case, if it is conceded that Camp was induced by the representations of the other party to bid for each of the slaves, under the expectation that he would obtain both, this would not convert the two contracts, which were essentially distinct and separate, into one entire contract.' The belief of Camp, as to his being able to hire both slaves, had nothing to do with the transaction, and did not enter into its terms, or affect it in any way.
The second charge was also correct, according to the exposition of the law given by this court when the same case was last here. — 22 Ala. 249, 258-59-60.
The question as to the rendition of the judgment against Camp alone, 'it is unnecessary to discuss, as the error in this respect, if any existed, is cured by the agreement of the counsel, that the record may be amended so as to include the names of the other defenclants.
Judgment affirmed.